Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/11/2021 has been entered. Claims 1-11 are cancelled, claims 12 is amended. Claims 12-14 are currently pending in this application.

Allowable Subject Matter
Claims 12-14 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a manufacturing method for a LCD device as set forth in claims 12-14.
Regarding claim 12, the prior art of record, taken along or in combination, fails to disclose or suggest a manufacturing method for a LCD device, comprising: disposing a shielding plate between two LCD panels, where each LCD panel comprises a color filter substrate; the shielding plate has two first sections at two ends above the color filter substrates of the LCD panels, respectively, and the shielding plate also has a second section between the two first sections; disposing an elongated blocking plate on the second section, and forming spaces between the blocking plate and the LCD panels; wherein “filling the spaces with encapsulation adhesive; curing to the encapsulation adhesive; and cutting along lateral sides of the encapsulation adhesive where the encapsulation adhesive interfaces with the blocking plate” in combination with the other required elements of the claim. 
Claims 13-14 are allowable due to their dependency.
The most relevant reference, Wang et al. (US 2018/0101036, at least Fig. 3-5) in view of Yamazaki et al. (US 2004/0212774, at least Fig. 2A) only discloses a manufacturing method for a LCD 
Oono et al. (US 2014/0055735, at least Fig. 1-3), Yeh et al. (US 2011/0164212, at least Fig. 2A-7), Cho et al. (US 2018/01809030, at least Fig. 1-12) and Chien et al. (US 2017/0205659, at least Fig. 1-12) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871